 

Exhibit 10.291



 

SEVENTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[Domain Site, Garland, TX]

 

This SEVENTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this "Amendment") is
made and entered into as of November 17, 2015 (the "Effective Date"), by and
between RCM Firewheel, LLC, a Texas limited liability company ("Seller"), and
ArchCo Residential LLC, a Delaware limited liability company ("Purchaser").

Recitals

 

This Amendment is made with respect to the following facts:

 

A.                 Seller and Purchaser entered into the Agreement of Purchase
and Sale dated as of April 29, 2015 (the "Original Agreement"), with respect to
approximately 135.89 acres of land located in Garland, Texas (the "Property"),
as more particularly described in the Purchase Agreement.

 

B.                 Seller and Purchaser entered into the Amendment to Agreement
of Purchase and Sale dated as of July 13, 2015 (the "First Amendment") , the
Second Amendment to Agreement of Purchase and Sale, dated as of July 29, 2015
(the "Second Amendment"), the Third Amendment to Agreement of Purchase and Sale,
dated as of August 6, 2015 (the "Third Amendment"), the Fourth Amendment to
Agreement of Purchase and Sale, dated as of August 14, 2015 (the "Fourth
Amendment "), the Fifth Amendment to Agreement of Purchase and Sale, dated as of
October 7, 2015 (the "Fifth Amendment"), and the Sixth Amendment to Agreement of
Purchase and Sale, dated as of October 12, 2015 (the "Sixth Amendment"). The
Original Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, and the Sixth
Amendment, is referred to in this Amendment as the "Purchase Agreement".

 



C.                 Seller and Purchaser desire to amend the Purchase Agreement
as set forth in this Amendment.

 



Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.                  Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.                  Closing Date. Section I .I (i) of the Original Agreement, as
previously amended, is amended to provide that the Outside Closing Date for the
Phase I Property shall be November 20, 2015.

 

3.                  FPI Escrow Amount. The third sentence of Section 2.6(d) of
the Original Agreement is revised to read as follows: "The "FPI Escrow Amount "
shall equal I I 0% of the FPI Costs Estimate."

 

4.                  Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

5.                  Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

 

 

 

6.                  Full Force and Effect; Incorporation. Except as modified by
this Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

Seller and Purchaser have executed this Amendment as of the Effective Date.

 

Seller:

 

RCM Firewheel, LLC,

a Texas limited liability company

 

By: /s/ Richard Myers   Name: Richard Myers   Title: Auth. Rep.  

  

 2 

 

 

Purchaser:

 

ArchCo Residential, LLC,

a Delaware limited liability company

 

By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Chief Executive Officer  

  

 3 



 